Bigelow, J.
The offence with which the defendant is charged is punishable by a fine not exceeding fifty dollars, and imprisonment in the county jail or house of correction not exceeding six months. St. 1855, c. 215, § 17. It therefore comes within the terms of St. 1858, c. 45, § 2, defining and limiting the jurisdiction of justices of the peace, authorized to hear and determine criminal cases. It is true that the defendant is also liable, on conviction, to pay the costs of prosecution, and to enter into a recognizance under St. 1855, c. 215, § 33, that he will not for one year violate that act or any other law concerning the manufacture and sale of intoxicating liquor, and, in default thereof, to stand committed. But the statute above cited, giving jurisdiction to magistrates, does not provide that their authority shall be limited to cases where the entire penalty does not exceed fifty dollars and six months imprisonment. Its purpose was to make the amount of the fine and the extent of the term of imnrisonment the standard by which the jurisdiction of magistrates was to be measured and fixed. These constitute the main and essential features of punishment for minor offences, oy which the nature and degree of aggravation of the crime is marked and distinguished. They were therefore used by the legislature to designate the limit to which the juris diction of justices of the peace should extend, without regard to other consequences which might ensue to the defendant on a conviction. The costs to which the defendant was liable, and the recognizance into which he was bound to enter, were regarded only as incidental to the main penalty of fine and imprisonment imposed for the offence, and by which alone the jurisdiction was intended to be limited. This point was decided in Bristol last year, in the case of Commonwealth v. Carr.

Exceptions overruled.